Citation Nr: 0426488	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  97-03 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disability, including a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from March 1989 to March 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
- which denied, as not well-grounded, the veteran's claim 
for service connection for an innocently acquired psychiatric 
disability, inclusive of a bipolar disorder.  He appealed.

In February 1999, the Board remanded the case to the RO with 
instructions to request a complete set of the veteran's 
service medical records (SMRs) from the U.S. Army Reserve 
Personnel Center and/or the National Personnel Records Center 
(NPRC), which are military records repositories.  
Unfortunately, his SMRs could not be located, and the RO 
issued a Supplemental Statement of the Case (SSOC) in June 
2001 continuing its denial of the claim.  

In September 2001, the Board again remanded the case to the 
RO - this time in order to comply with the Veterans Claims 
Assistant Act (VCAA), which had been enacted in November 
2000.  The VCAA, in part, eliminated the requirement of 
submitting a well-grounded claim (the basis of the RO's 
initial denial) and, therefore, the RO was instructed to 
readjudicate the veteran's claim on the merits (i.e., on a de 
novo basis) after first complying with the VCAA.  The RO also 
was instructed to schedule the veteran for a VA psychiatric 
examination to determine the nature and likely etiology of 
his claimed acquired psychiatric disorder.  The RO sent him 
VCAA letters in March and May 2002 and scheduled him for a 
VA examination in June 2002, but he failed to appear for it 
and offered no explanation for his absence.  So in August 
2002, the RO issued another SSOC continuing its denial of the 
claim.  However, a few days later in August 2002, 
he indicated that he had a new address.  So it unclear 
whether he actually received notice of the June 2002 
examination.  



In November 2003, the Board again remanded the case to the RO 
with instructions to schedule the veteran for another VA 
psychiatric examination - this time taking into account his 
current address for notice purposes.  In February 2004, a VA 
psychiatric examination was scheduled, and the veteran was 
notified at his last known address.  But he again failed to 
appear or offer a reason for his absence.  In June 2004, the 
RO issued another SSOC, continuing its denial of the claim.  
The RO since has returned the case to the Board for further 
appellate consideration.

Since the veteran has twice failed to report for his VA 
examination without good cause, the Board will now address 
the merits of his claim based on the evidence of record.  38 
C.F.R. § 3.655 (2003).


FINDING OF FACT

There is no competent medical evidence of record indicating 
the veteran currently has a psychiatric disability.  
Furthermore, there is no evidence that any psychiatric 
disability he may have had in the past originated in service 
or was otherwise causally related to his military service.


CONCLUSION OF LAW

The veteran does not currently have a psychiatric disability, 
including a bipolar disorder, which was incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.655 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As alluded to earlier, the VCAA, codified at 38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), became 
effective on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  The VCAA and implementing regulations 
eliminated the requirement of submitting a well-grounded 
claim and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

As mentioned previously, in September 2001, the Board 
remanded this case to the RO specifically in order to comply 
with the provisions of the VCAA and implementing regulations.  
Thereafter, the veteran was provided VCAA notice in March and 
May 2002 letters, obviously after the RO's initial 1996 
decision.  Because the VCAA was enacted during the pendency 
of this appeal, compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of the RO's initial decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at *28; see also VAOPGCPREC 7-2004 (July 6, 
2004).  The Court further stated that in order to comply with 
the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at *32-*33, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  But since in this 
particular case, the veteran was given a chance on remand to 
submit further evidence prior to the RO's readjudication of 
his claim, the Board finds that satisfactory measures have 
been taken to overcome the problems with the VCAA timing 
requirements as outlined in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the March and May 2002 VCAA notice 
letters that were provided to the appellant do not contain 
the precise language specified by the Pelegrini II Court in 
its description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of March and May 2002, the 
veteran was requested to respond within 60 days and 30 days, 
respectively.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is also similar to the 60-day notice alluded to above, 
was invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO obtained reports of the veteran's enlistment and 
discharge medical examinations, and his VA outpatient 
treatment (VAOPT) and domiciliary records from the VA Medical 
Centers (VAMCs) in Butler and Pittsburgh, Pennsylvania.  The 
RO attempted to obtain private medical records from the 
Greenbriar Treatment Center, which treated him for alcoholism 
prior to service, but the records had been destroyed.  
Despite the RO's attempts, including pursuant to the Board's 
February 1999 remand to contact military storage facilities, 
his SMRs unfortunately also could not be located.

In these situations, where the SMRs are lost or presumed 
destroyed through no fault of the veteran, VA's obligation to 
more fully explain the reasons and bases for its decision - 
and to carefully consider applying the benefit-of-the-doubt 
doctrine - is heightened.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The fact that some of the veteran's SMRs are perhaps missing 
is indeed unfortunate.  But this is not altogether fatal to 
his claim - particularly since he has acknowledged that he 
did not receive any treatment during service for any 
psychiatric disabilities, so it is unlikely his SMRs would 
contain any relevant information, even if available.  (See 
September 1, 1992, VA medical record report, pg. 2).  
Furthermore, proof of service connection is not limited to 
SMRs, alone.  Alternative records also can support the claim 
and establish a basis of entitlement.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

The RO also attempted to assist the veteran with his claim by 
scheduling him for two VA psychiatric examinations, but, as 
mentioned, he failed to report for each without showing good 
cause.  38 U.S.C.A § 5103A(d), 38 C.F.R §§ 3.159(c)(4), 3.655 
(2003).  Indeed, the RO scheduled the second examination at 
the Board's remand request because it was uncertain whether 
the veteran actually had received notification of the first 
scheduled examination (because of his new address).  But even 
when sent notice to his new address, he still failed to 
report for his VA examination without justification.  
Moreover, although over 2 years have passed since the March 
and May 2002 VCAA letters, he has not indicated that he has 
any additional relevant information or evidence to submit, or 
which needs to be obtained.  He also declined his opportunity 
for a hearing to provide oral testimony in support of his 
claim.  38 C.F.R. § 20.700(a) (2003).

In sum, the record reflects that the facts pertinent to this 
claim have been developed to the extent possible, and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Accordingly, 
the Board will address the merits of the claim.



Factual Background

The reports of the veteran's enlistment and discharge medical 
examinations indicate that his psychiatric evaluations were 
normal.

In September 1992, 6 months after discharge, the veteran was 
treated at a VAMC Substance Abuse Treatment Unit (SATU) for a 
history of alcohol, marijuana and cocaine dependence.  He was 
later transferred to the VAMC Domiciliary.  He complained of 
anxiety and feelings of panic - stating that this "has been 
the case for as long as he can remember."  He denied ever 
being treated for these symptoms.  He admitted to having an 
isolated suicidal thought, but did not take this seriously 
and denied any other suicidal thoughts.  He reported that his 
father was a heavy drinker.  His mental status was described 
as follows:  "He appears in no acute mental distress.  There 
is no evidence of psychosis, vegetative depression, 
dangerousness or withdrawal.  Insight fair, judgement poor.  
Affect restricted and his mood appears slightly anxious."  
The initial impression was alcohol dependence, and history of 
mixed substance abuse.  It was noted that anxiety and/or 
panic disorder should be ruled out.

The veteran was admitted to a VA Domiciliary in October 1995 
after being transferred from the SATU where he was treated 
for alcohol dependency.  

November 1995 VAOPT records indicate the veteran was treated 
for alcohol dependence on three previous occasions.  He 
believed his alcohol problems were symptomatic of his 
underlying anxiety and depression problems.  He reported 
having recently broken up with his girlfriend.  He had 
excessive sleep, a good appetite, no hallucinations or 
delusions.  Socialization had been minimal and he felt 
withdrawn and anxious in public.  The diagnosis on Axis I was 
alcohol dependence by history.  It was noted that generalized 
anxiety disorder should be ruled out.  The diagnosis on Axis 
II was deferred.  The veteran was referred to the 
mental health clinic.

In December 1995, VAOPT records indicate the veteran had an 
initial psychiatric evaluation.  He reported being depressed, 
having difficulty sleeping, not having any appetite, and 
feeling anxious since his girlfriend left him.  It was noted 
that his father was an alcoholic.  His mood was reported as 
euphoric, his affect was appropriate to his thought content, 
he denied suicidal ideations, he experienced crying episodes 
for no reason, his cognitive functions were intact, and he 
had good insight and his judgment was not impaired.  The 
diagnosis on the Axis I was active alcohol dependence.  It 
was noted that bipolar affective disorder, depressed, should 
be ruled out.  He was prescribed Zoloft, Trazodone, and 
Lithium Carbonate.

In March 1996, during a psychological evaluation, he reported 
having recently broken up with his girlfriend.  He complained 
about feeling frustrated with not having a job and not being 
to get his life in order, but denied feeling depressed.  
He denied suicidal ideations, but admitted to rare fleeting 
thoughts.  The diagnosis on Axis I was alcohol dependence, in 
partial remission, and compulsive gambling.  The diagnosis on 
Axis II was deferred.  The clinical psychologist stated, "in 
light of the fact the veteran's problems center on his 
problems with alcohol dependence and gambling, a referral for 
consideration for therapy will be made ..."

In February 1997, the veteran testified before a hearing 
officer at the RO.  He stated that shortly after discharge 
from the service, he was treated for alcohol dependency (pg. 
3).  He believed the VAMC failed to treat him for his 
underlying psychiatric problems (pg. 3).  He stated he began 
having suicidal thoughts towards the end of his service, but 
he did not seek treatment during service (pg. 4).  Since 
being treated for bipolar disorder in 1995, he said he had 
not had a drink or any suicidal thoughts (pg. 5).  He also 
testified that he did not start to get worse until after the 
end of his relationship with his girlfriend - that is when he 
got really depressed (pg. 7).

Governing Laws and Regulations

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  This requires a finding that 
there is current disability that has a relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) and Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  However, it need not be shown that the 
disability was present or diagnosed during service but only 
that there is a nexus between the current condition and 
military service, even if first diagnosed after service, on 
the basis of all the evidence, including pertinent service 
medical records.  This can be shown by establishing that the 
disability resulted from personal injury or disease incurred 
in the line of duty.  38 C.F.R. § 3.303(d) (2003); Godfrey 
v. Derwinski, 2 Vet.App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

Legal Analysis

The reports of the veteran's enlistment and discharge 
examinations indicate his psychiatric evaluations were 
normal.  He was treated for alcohol dependence prior to 
service, but not any psychiatric disabilities.  Several 
months after service, he was admitted to the SATU at the VAMC 
in Butler, Pennsylvania, where he was treated for alcohol 
dependence and mixed substance dependence.  Although he 
reported having anxiety and feelings of panic ever since he 
could remember, there was no diagnosis made with regards to a 
psychiatric disability.

In December 1995, a VA psychiatrist prescribed Trazodone, 
Zoloft and Lithium Carbonate.  By February 1996, the 
veteran's bipolar disorder was noted as improved.  In March 
1996, a VA psychologist noted that the veteran's problems 
centered on alcohol dependence and gambling.  The 
psychologist made no diagnosis of any psychiatric disorders, 
but noted that the veteran would continue to see his 
psychiatrist for his medications.  

Unfortunately, there are no medical records in the claims 
file since 1996.  During the February 1997 hearing, the 
veteran indicated he was still taking Lithium, Sertraline 
(Zoloft) and Trazodone, presumably for bipolar disorder, 
depression and anxiety (pg. 6).  But that was over 71/2 years 
ago, and there is no competent medical evidence that he still 
is taking these medications or has a current psychiatric 
disability.  

Although the RO has scheduled two VA psychiatric evaluations 
to assist the veteran in developing his claim - such as by 
determining whether he still has a psychiatric disability 
and, if so, its likely cause (etiology), he failed to appear 
for either appointment without good cause or offering any 
explanation whatsoever.  See 38 U.S.C.A. 5103A(d) (West 
2002); 38 C.F.R. §§ 3.159(c)(4), 3.655 (2003).  So, 
unfortunately, without competent medical evidence confirming 
he has a current disability and linking it to his military 
service, he has no valid claim.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

The veteran, himself, is not qualified to provide a competent 
medical opinion etiologically linking any psychiatric 
disability he may have had to service in the military that 
ended many years ago.  See Espiritu v Derwinski, 2 Vet. App. 
492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).

For these reasons, the claim for service connection for a 
psychiatric disability, inclusive of a bipolar disorder, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
is against the veteran's claim, this doctrine is not 
applicable in the instant appeal.  38 C.F.R. § 3.102 (2003); 
see also Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. 
Derwinski, 1. Vet. App. at 57.


ORDER

The claim for service connection for an innocently acquired 
psychiatric disability, including a bipolar disorder, is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



